Appellee sued appellant Logan for $5,588.91 indebtedness and appellant Saunders for $3,000 in securing appellee in Logan's faithful performance of a contract entered into between appellee Martinez and appellant Logan.
The case was submitted to the jury on special issues, which were returned favorably to appellee, and judgment was so rendered.
Appellants' first and ninth assignments of error are submitted together, the first being, in substance, that the court erred in overruling defendant's special exception, paragraph 2, and the latter that the answer of the *Page 625 
jury to special issue No. 6 is, in substance, contrary to the undisputed evidence, etc.
There is not any ruling in the record in reference to the action of the court showing that exception was ever presented to the court, or that he acted on the same. Therefore said assignment 1 cannot be considered. As to assignment 9 we will say that it relates to the overruling of exception No. 2, and for the same reason that the first assignment is not considered No. 9 cannot be considered. Brewing Co. v. McDougle,40 Tex. Civ. App. 583, 90 S.W. 215.
The court presented to the jury every issue raised by the pleadings of the defendants, and the jury answered every material issue in favor of plaintiff. The evidence supports the findings of the jury.
We have considered every assignment of error presented by appellants, and find none well taken, and the judgment is affirmed.
Affirmed.